Proceeding pursuant to CPLR article 78 to review a determination of the New *849York State Department of Motor Vehicles, dated January 19, 1984, which revoked petitioner’s driver’s license for violating Vehicle and Traffic Law § 1180 (d).
Determination confirmed and proceeding dismissed on the merits, with costs.
A review of the record clearly establishes by “clear and convincing evidence” (Vehicle and Traffic Law § 227 [1]), that petitioner violated Vehicle and Traffic Law § 1180 (d) by driving his vehicle at a speed of approximately 25 miles per hour above the permissible speed limit. The evidence consisted of a reading obtained from a tested radar device and the testimony of the arresting officer who estimated the speed of petitioner’s vehicle without the use of the mechanical radar device. Clearly, this evidence was more than sufficient to sustain the speeding violation charge (see, Matter of Graf v Foschio, 102 AD2d 891; Matter of Lovenheim v Foschio, 93 AD2d 986; People v Olsen, 22 NY2d 230). Titone, J. P., Thompson, O’Connor and Eiber, JJ., concur.